Citation Nr: 1760042	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-17 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to an initial evaluation in excess of 30 percent for service-connected reactive airway disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas, which granted service connection for reactive airway disease, evaluated as 10 percent disabling. 

In September 2011, the Veteran testified at a videoconference hearing before the undersigned.

In March 2012, the Board remanded the claim for additional development.  

In November 2012, the Appeals Management Center (AMC) granted the claim, to the extent that it assigned a 30 percent evaluation.  

In April 2015, the Board remanded the claim for additional development.  


FINDING OF FACT

The Veteran's service-connected reactive airway disease is shown to be productive of complaints that include shortness of breath, wheezing and coughing, but not pulmonary function testing showing FEV-1 of 40 to 55 percent predicted; FEV-1/FVC of 40 to 55 percent, at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for the Veteran's service-connected reactive airway disease are not shown to have been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic Code 6602 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to an initial evaluation in excess of 30 percent for his service-connected reactive airway disease.  During his hearing, held in September 2011, he testified to the following: he was found to have a severe condition during service.  He has daily symptoms that include wheezing, and problems breathing, and "carrying on" throughout the day.  He takes medication for his condition, and he uses two types of inhalers.  He argued that other veterans he has spoken to have received "considerably more" compensation for their disabilities.      

Additional evidence has been received following the June 2016 supplemental statement of the case, that it is not accompanied by a waiver of RO review.  However, the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304 (c) (2017).  Accordingly, a remand for RO consideration is not required.

With regard to the history of the disability in issue, the Veteran's service treatment records show that he was noted to have mild intermittent asthma, with use of inhalers that included Mometasone and albuterol.  See 38 C.F.R. § 4.1 (2017).  

In August 2008, the RO granted service connection for reactive airway disease, evaluated as 10 percent disabling, under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602, and assigned an effective date for service connection of March 20, 2007.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 10 percent.  

In November 2012, the AMC granted the claim, to the extent that it assigned a 30 percent evaluation, with an effective date of March 20, 2007.  Since this increase did not constitute a full grant of the benefit sought, the initial increased evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C. § 1155 (2014); 38 C.F.R. § Part 4 (2017).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C. § 5107(b). 

Under 38 C.F.R. § 4.97, DC 6602, a 30 percent rating is warranted for bronchial asthma where pulmonary function testing reveals that FEV-1 is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; or there is daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.

A 60 percent rating is warranted for bronchial asthma where pulmonary function testing reveals that FEV-1 is 40 to 55 percent predicted; FEV-1/FVC is 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Id.

Under 38 C.F.R. § 4.96, ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other nor with diagnostic codes 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Under VA's rating procedures, the post-bronchodilator value provides the ideal estimate of the veteran's best possible functioning and assures consistent evaluations.  See 61 Fed. Reg. 46,720 (Sept. 5, 1996).

Overall, VA progress notes show ongoing treatment for respiratory symptoms, with use of an inhaler.  A September 2008 report shows that the Veteran reported that his asthma is primarily seasonal, and that he had occasional shortness of breath during exacerbations.  His asthma was "under fairly good control" with montelukast tablets and occasional use of allergy medications such as Actifed or Sudafed.  He was provided with Combivent MDI and AeroBid inhalers.  An August 2010 report notes,  "The patient is doing well.  He states that as long as he takes his medications as prescribed he does well.  He has had no asthma attacks severe enough for him to go to the emergency room or be hospitalized."  A February 2011 report notes "chronic asthma and chronic allergic rhinosinusitis with intermittent exacerbations mostly due to the patient's lack of compliance in taking medications as prescribed."  Beginning in 2012, the Veteran is shown to have been provided with Mometasone and Combivent MDI inhalers.  In a December 2016 report, he stated that he was working as a substitute teacher.  See also February 2016 VA skin disability benefits questionnaire.  

A VA general medical examination report, dated in May 2008, shows that the Veteran complained of episodes of coughing wheezing, and some shortness of
breath, especially during spring and fall.  His current medication is fluticasone.  An associated pulmonary function test (PFT) notes that the FVC, FEV1, FEV1/FVC ratio, and FEF 25-75 percent, are within normal limits.  The airway resistance is normal.  The diffusing capacity is normal.  The conclusion was that the results are within normal limits.  The relevant diagnosis was reactive airway disease, episodic, with normal pulmonary function test.  

A VA respiratory conditions disability benefits questionnaire (DBQ), dated in April 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The DBQ shows the following: the Veteran complained of shortness of breath, cough, wheezing, and chest tightness.  He said that his symptoms were controlled as long as he takes his medications.  He also complained of a cough, and shortness of breath, with limitations on traveling, exercise, and playing sports.  He reported that he was working as a teacher.  His condition does not require the use of oral or parenteral corticosteroids, antibiotics, or outpatient oxygen therapy.  He uses daily inhalational bronchodilator therapy and daily anti-inflammatory medication.  He does not use oral bronchodilators.  There were no asthma attacks in the past 12 months with episodes of respiratory failure.  The Veteran has not had any physician visits for required care of exacerbations.  The diagnosis was asthma.  The Veteran's ability to work was impacted by shortness of breath and cough.  The Board notes that although the DBQ indicates that the Veteran had been given a PFT, no PFT results were listed, and upon subsequent development, no PFT results for 2012 could be obtained.  

A VA respiratory conditions DBQ, dated in June 2015, shows that the examiner indicated that the Veteran's VBMS file and CPRS (Computerized Patient Record System) records had been reviewed.  The Veteran reported that he has worked part-time as a teacher substitute since 2007.  He complained that his job was affected by shortness of breath, and cough, and that he had limitations in activities of daily living such as exercise, traveling, and playing sports.  There is no history of emergency room visits, hospitalizations, or time off from work due to his symptoms.  He uses intermittent inhalational bronchodilator therapy.  He does not use oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  There were no asthma attacks in the past 12 months with episodes of respiratory failure.  The Veteran has not had any physician visits for required care of exacerbations.  A chest X-ray, performed in August 2011, was normal.  Pulmonary function testing performed in June 2015 showed (post-bronchodilator): a FVC of 90 percent of predicted.  The FEV-1 was 91 percent of predicted.  FEV-1/FVC was 79 percent.  The DLCO was 105 percent of predicted (pre-bronchodilator) (no post-bronchodilator value was provided).  There was normal spirometry.  The examiner stated that the "FEV-1 percent of predicted" value most accurately reflects the Veteran's level of disability.  The examiner stated that there was no impact on the Veteran's ability to work.  The Veteran was diagnosed with asthma in 1991, and his asthma is improved.  There is no increase in the severity of his disability, no flare-up or exacerbation, and no effect on his employment and activities of daily life.  The Veteran's subjective findings do not correlate with his objective findings, and the PFT in June 2015 confirms the objective findings.  The Veteran's diagnosis was asthma, with an onset date of 1991.  

In an addendum, dated in January 2016, a VA health care provider stated the following: after a thorough review of the Veteran's medical records in
VBMS, VistaWeb, DoD, and Clinical Documents, it was determined that the current nature and severity of his reactive airway disease/asthma is stable and very
benign.  A review of the Veteran's medication profile reveals that he only uses the minimal medication (albuterol) daily for his asthma control prn (as occasion requires).  There is no supportive evidence of him using more advanced medications (corticosteroids, or a long-term beta agonist) to control a more severe case of asthma.  Additionally, there is no evidence of monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  The recent PFT demonstrated a normal spirometry (> 80% of predicted) and no significant signs of an asthma condition.  The objective findings are not supportive of any worsening of symptoms or of his asthma condition.  Lastly, there is no supportive evidence of his asthma condition negatively impacting the veteran's abilities to sustain ambulatory or sedentary employment or his activities of daily life/living (ADLs).

A VA respiratory conditions DBQ, dated in February 2016 shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) file had been reviewed.  The DBQ notes the following: in 1991 the Veteran developed reactive airway disease (asthma).  He was started in Abilene with the development of wheezing.  Now he has to use Albuterol, a steroid inhaler, and Flonase as needed.  This is worsened with seasonal allergies causing more frequent attacks.  Inhalers help keep this under control.  The Veteran's respiratory condition requires the use of oral or parenteral corticosteroid medications.  Specifically, he requires chronic low dose (maintenance) corticosteroids.  He does not require intermittent courses or bursts of systemic (oral or parenteral) corticosteroids, or systemic (oral or parenteral) high dose (therapeutic) corticosteroids for control.  He uses daily inhalational bronchodilator therapy and daily anti-inflammatory medication.  His condition does not require the use of oral or parenteral corticosteroids, antibiotics, or outpatient oxygen therapy.  The Veteran has not had any asthma attacks with episodes of respiratory failure in the past 12 months.  The Veteran has not had any physician visits for required care of exacerbations.  A chest X-ray, performed in February 2016, was normal.  Pulmonary function testing performed in February 2016 showed (post-bronchodilator): FVC was 102 percent of predicted, and FEV-1 was 105 percent of predicted.  FEV-1/FVC was 93 percent.  DLCO testing was not indicated for the Veteran's condition.  The examiner stated that the "FEV-1 percent of predicted" value most accurately reflects the Veteran's level of disability.  There is no impact on the Veteran's ability to work.  The associated PFT report notes a minimal obstructive lung defect.  

The Board has determined that an initial evaluation in excess of 30 percent is not warranted, as the pulmonary function tests dated in June 2015 and February 2016 show an FEV-1 of no less than 91 percent predicted, an FEV-1/FVC of no less than 79 percent.  See 38 C.F.R. § 4.97, DC 6602.  There is no medical evidence to show he had an FEV-1 of 40-55 percent of the predicted amount, an FEV-1/FVC of 40-55 percent of the predicted amount, or that he required at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  In this regard, the January 2016 addendum shows that it was determined that there was no supportive evidence of him using more advanced medications (corticosteroids, or a long-term beta agonist) to control a more severe case of asthma, and that here is no evidence of monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  The February 2016 VA DBQ shows that the examiner stated that the Veteran uses daily inhalational bronchodilator therapy and daily anti-inflammatory medication, but that his condition does not require the intermittent use of oral or parenteral corticosteroids, and the Veteran has not had any physician visits for required care of exacerbations.  Accordingly, the Board finds that the criteria for an initial evaluation in excess of 30 percent under DC 6602 have not been met. 

The Board has considered the Veteran's statements that he should be entitled to an initial increased evaluation.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his respiratory symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an initial increased evaluation.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  In addition, an extraschedular issue has not been argued by the Veteran, nor is it reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Although the Veteran has submitted evidence of medical disability, and made claims for the highest ratings possible, he has not claimed to be unemployable, due to the disability on appeal.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

In this case, the Veteran has not identified any relevant records that have not been associated with the claims file, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations.  

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  Id. at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  

In April 2015, the Board remanded this claim.  The Board directed that updated treatment records be obtained for the Veteran pertaining to treatment for his reactive airway disease and/or asthma that he has received since 2012.  Subsequently, VA treatment records were obtained, dated up to June 2017.  The Board further directed that an attempt be made to obtain reports of any pulmonary function testing performed in conjunction with the Veteran's April 2012 VA examination.  Finally, the Board directed that if no pulmonary function test results were obtained in conjunction with the VA examination in April 2012 (as was the case), that the Veteran be scheduled for a VA examination to determine the current nature and severity of his reactive airway disease/asthma.  In February 2016, this was done, to include affording the Veteran a pulmonary function test.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Under the circumstances, any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

An initial evaluation in excess of 30 percent for service-connected reactive airway disease is denied.




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


